DETAILED ACTION
Re Application No. 16/249603, this action responds to the amended claims dated 12/14/2020.
At this point, claims 21-22, 24-26, 28-36, and 38-39 have been amended.  Claims 1-20, 23, 37, and 40 have been cancelled.  New claims 41-42 have been added.  Claims 21-22, 24-36, 38-39, and 41-42 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Examiner notes Applicant’s amended claims dated 12/14/2020.  In view of the amended claims, Examiner’s double patenting rejections have been rendered moot, and are accordingly withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Examiner notes Applicant’s amended claims dated 16/249603, dated 12/14/2020.  In view of the amendments, Examiner’s prior rejections under 35 USC § 112(b) have been rendered moot, and are accordingly withdrawn.
Claims 25 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “determine that the backup on the respective low speed storage device of the first computer should be deleted after the backup has been transmitted to the alternate storage location based on an amount of time since the backup was created exceeding a third age threshold associated with the respective low speed storage device and defined by the storage policy; and deleting the backup from the respective first computer (e.g. claim 25, lines 2-6) is indefinite, for 2 reasons.  First, it is unclear whether “after the backup has been transmitted to the alternate storage location” refers to 1) “determining” or 2) “the backup on the respective low speed storage device of the first computer should be deleted”.  Similarly, it is unclear whether “based on an amount of time since the backup was created exceeding a third age threshold” refers to 1) “determining that the backup should be deleted” or 2) “the backup has been transmitted to the alternate storage location”.  In other words, it is unclear whether 1) the third age threshold determines whether to migrate transmit the backup to the alternate location, and the system decided whether to delete the original backup at the first computer when that happens, or 2) the system determines at some point after the backup has been transmitted that a maximum age has passed, and when that happens, the backup is deleted.  Second, the specification describes multiple different processes that could potentially read onto different interpretations of this claim language.  For instance, after a first maximum age is exceeded, the method can determine to move from the first location to the second location (i.e. transmit to the alternate location and delete the original) (Fig. 9, steps 910-950; ¶ 75-79).  Alternatively, when the second maximum age is exceeded, which occurs after the backup has already been moved to the low speed storage device, the method can delete the backup from the low speed storage device (Fig. 9, steps 930, 960 and 970; ¶ 80).  Since Examiner is unable to determine which interpretation is Applicant’s intended interpretation, the claim is indefinite.
Claim 41 recites the limitation “the second age threshold” (line 4).  There is insufficient antecedent basis for this limitation in the claim, as claim 21 only has antecedent basis for a first age threshold.
Claim 42 is rejected as being dependent upon rejected claim 41 above.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 26-30, 36, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Muthirisavenogupal et al (US 9116914 B1) in view of Rodriguez et al (US 8954406 B2).

Re claim 21, Muthirisavenogupal discloses the following:
A method of managing one or more [data] associated with a plurality of computers, the method comprising (col. 2, lines 54-67).  The data are migrated between a plurality of nodes (computers);
obtaining a storage policy configured to manage storage of the one or more [data] on a first computer of the plurality of computers (col. 2, lines 54-67).  The policy (storage policy) manages migration of data between nodes, including a first node (first computer);
determining that […] one or more [data] should be moved to an alternate storage location among the plurality of computers based on the A migration policy (storage policy) is used to determine if data should be migrated (moved to an alternate storage location);
selecting the alternate storage location based on respective storage capacities of the plurality of computers; and (col. 17, lines 25-44).  The migration policy (selecting the alternate storage location) also factors in occupancy levels for the respective tiers (respective storage capacities).  Since the capacity of the storage system comprising nodes (comprising respective storage capacities of the plurality of computers), determining occupancy levels for the tiers in the storage system is “based on respective storage capacities of the plurality of computers”;
wherein the plurality of computers comprise one or more high speed storage devices and one or more low speed storage devices, and the one or more high speed storage devices are configured to transfer data at a higher rate than the one or more low speed storage devices; and (col. 8, lines 21-30).  The tiers, which are distributed across a plurality of nodes (computers) include high, middle, and low tiers; the high tier comprises faster storage devices than the middle tier, which is in turn comprises faster storage devices than the low tier;
transmitting the [data] to the alternate storage location for storage (col. 17, lines 25-44).  Data is migrated (transmitted) from one tier to another tier at a location (alternate storage location);
wherein the alternate storage location is configured to store the [data] on a high speed storage device of the one or more high speed storage devices in response to a determination that the amount of time […] is less than a first age threshold defined by the storage policy (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  The data (backup) is migrated through the various performance tiers based on age policies defined for the tiers (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  Data in tier 0 that is older than one week (second age threshold) but less than one month old (first age threshold) is demoted to tier 1 (alternate storage location).  Tier 1 is faster than tier 2, so it can be considered a high speed storage device of the alternate storage location.

Muthirisavenogupal does not specifically disclose that the migrated data is a “backup”, does not specifically disclose that the storage policy is stored on each computer of the plurality of computers, and while it does disclose determining to migrate data based on an age threshold, it is an age threshold since access, not necessarily since creation.

Rodriguez discloses the following:
A method of managing one or more backups (Abstract).  The system manages archive objects (backups);
the storage policy is stored on each computer of the plurality of computers (Fig. 3, policy manager 326; col. 2, lines 51-67).  In a distributed storage system comprising a plurality of nodes, each respective node contains its own instance of an archive cluster application (storage policy) further comprising a storage manager, metadata manager, and policy manager, which collectively manage storage and archiving of data; accordingly, they are a “storage policy” that is stored on each node (computer);
backup data (Abstract).  The archive objects are backups;
the amount of time since the backup was created is less than a first age threshold defined by the storage policy (col. 3, lines 3-19).  Archives are stored with metadata including a creation date (time since the backup was created) and policy settings which determine whether the archive can or cannot be migrated during a retention period from the time of creation.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal to keep storage policy information for the backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster 

Re claim 22, Muthirisavenogupal and Rodriguez disclose the method of claim 1, and Muthirisavenogupal further discloses that determining that the backup should be moved to the alternate storage location comprises determining that an amount of time […] exceeds a second age threshold defined by the storage policy (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  Data in tier 0 that is older than one week (second age threshold) but less than one month old (first age threshold) is demoted to tier 1 (alternate storage location).

	Rodriguez discloses the following:
that the data is a backup (Abstract);
an amount of time since the backup was created exceeds a second age threshold defined by the storage policy (col. 3, lines 3-19).  When the time since creation exceeds a threshold retention policy, the data can be moved or deleted.



Re claim 26, Muthirisavenogupal and Rodriguez disclose the method of claim 21, and Rodriguez further discloses selecting the backup of the one or more backups to determine whether the backups should be moved to the alternate location based on an order of the one or more backups associated with a time of creation (col. 3, lines 3-19).  The data (backup) is determined to be moved to the HDD (alternate location) based on the time since it was written (created).  The “order” of the data (backups) is based on the order of the timers.
	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration of Muthirisavenogupal to migrate based on time of creation, as in Rodriquez, rather than time of last access, because it would be applying known technique to improve a similar 

Re claim 27, Muthirisavenogupal and Rodriguez disclose the method of claim 21, and Muthirisavenogupal further discloses selecting the backup of the one or more backups to determine whether the [data] should be moved to the alternate location based on an amount of time since the [data] was last analyzed (col. 15, line 62 to col. 16, line 9).  The data (backup) is determined to be migrated based on the amount of time since the data was last accessed (analyzed).

Rodriguez discloses that the data is a backup (Abstract).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal to keep storage policy information for the backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).

Re claim 28, Muthirisavenogupal and Rodriguez disclose the method of claim 21, and Muthirisavenogupal discloses deleting the [data] on the first computer after the backup has been transmitted to the alternate storage location (col. 2, lines 36-46).  The data migration comprises freeing up space (i.e. deleting the migrated data) from the original location (first computer).

Rodriguez discloses that the data is a backup (Abstract).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal to keep storage policy information for the backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).

Re claim 29, Muthirisavenogupal discloses the following:
a plurality of computers communicatively coupled to each other (col. 2, lines 54-67).  The data are migrated between a plurality of nodes (computers);
a storage policy configured to manage storage of the one or more [data] on each computer of the plurality of computers (col. 2, lines 54-67).  The policy (storage policy) manages migration of data between nodes (each computer of the plurality of computers);
determine that […] one or more [data] should be moved to an alternate storage location among the plurality of computers based on the storage policy (col. 17, lines 25-44).  A migration policy (storage policy) is used to determine if data should be migrated (moved to an alternate storage location);
select the alternate storage location based on respective storage capacities of the plurality of computers (col. 17, lines 25-44).  The migration policy (selecting the alternate storage location) also factors in occupancy levels for the respective tiers (respective storage capacities).  Since the capacity of the storage system comprising nodes (comprising respective storage capacities of the plurality of computers), determining occupancy levels for the tiers in the storage system is “based on respective storage capacities of the plurality of computers”;
wherein the plurality of computers comprise one or more high speed storage devices and one or more low speed storage devices, and the one or more high speed storage devices are configured to transfer data at a higher rate than the one or more low speed storage devices; and (col. 8, lines 21-30).  The tiers, which are distributed across a plurality of nodes (computers) include high, middle, and low tiers; the high tier is faster than the middle tier, which is in turn faster than the low tier;
transmit the [data] to the alternate storage location for storage (col. 17, lines 25-44).  Data is migrated (transmitted) from one tier to another tier (alternate storage location);
wherein the alternate storage location is configured to store the [data] on a high speed storage device of the one or more high speed storage devices in response to a determination that the amount of time […] is less than a first age threshold defined by the storage policy (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  The data (backup) is migrated through the various performance tiers based on age policies defined for the tiers (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  Data in tier 0 that is older than one week (second age threshold) but less than one month old (first age threshold) is demoted to tier 1 (high speed storage of alternate storage location).  Data that is more than one month old (first age threshold) is demoted to tier 2 (low speed storage device).

Muthirisavenogupal does not specifically disclose that the migrated data is a “backup”, and does not specifically disclose that the storage policy is stored on each computer of the plurality of computers.

Rodriguez discloses the following:
each computer of the plurality of computers stores a respectful identical copy of a storage policy that governs storage of one or more backups on each computer of the plurality of computers (Fig. 3, policy manager 326; col. 2, lines 51-67).  In a distributed storage system comprising a plurality of nodes, each respective node contains its own instance (identical copy) of an archive cluster application (storage policy) further comprising a storage manager, metadata manager, and policy manager, which collectively manage storage and archiving of data; accordingly, they are a “storage policy” that is stored on each node (computer);
a backup of one or more backups (Fig.3 policy manager 326; col. 2, lines 51-67).  The distributed storage system stores archives (backups) across the system;
the amount of time since the backup was created is greater than or equal to the first age threshold (col. 3, lines 3-19).  Archives are stored with metadata including a creation date (time since the backup was created) and policy settings which determine whether the archive can or cannot be migrated during a retention period from the time of creation.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal to keep storage policy information for the backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration of Muthirisavenogupal to migrate based on time of creation, as in Rodriquez, rather than time of last access, because it would be applying known technique to improve a similar method in the same way.  Muthirisavenogupal discloses a method of migrating data according to a time since access.  Rodriguez discloses a similar method of migrating data after a time has elapsed, which has been modified in a similar way to the claimed invention, to track time since creation instead of access.  It would have been obvious to one having ordinary skill in the art at the time of the invention (AIA ) to use time of writing (creation) instead of time of access to determine whether to migrate data, as in Rodriguez, because it would 

Re claim 30, Muthirisavenogupal and Rodriguez disclose the method of claim 22 above; accordingly, they also disclose a system implementing that method, as in claim 30 (see Muthirisavenogupal, claim 15).

Re claim 36, Muthirisavenogupal discloses the following:
A non-transitory, computer-readable storage medium, comprising machine-readable instructions that, when executed by a processor, cause the processor to: (Fig. 11; claim 8).  The system can be a computer readable storage medium (claim 8), which includes a processor (Fig. 11);
obtain a storage policy configured to manage storage of the one or more [data] on a first computer of the plurality of computers (col. 2, lines 54-67).  The policy (storage policy) manages migration of data between nodes, including a first node (first computer);
determining that […] one or more [data] should be moved to an alternate storage location among the plurality of computers based on an amount of time […] exceeding a first age threshold defined by the storage policy (col. 15, line 62 to col. 16, line 9; col. 17, lines 25-44).  A migration policy (storage policy) is used to determine if data should be migrated (moved to an alternate storage location).  It can be based on age (col. 15, line 62 to col. 16, line 9)
select the alternate storage location based on respective storage capacities of the plurality of computers (col. 17, lines 25-44).  The migration policy (selecting the alternate storage location) also factors in occupancy levels for the respective tiers (respective storage capacities).  Since the capacity of the storage system comprising nodes (comprising respective storage capacities of the plurality of computers), determining occupancy levels for the tiers in the storage system is “based on respective storage capacities of the plurality of computers”;
wherein the plurality of computers comprise one or more high speed storage devices and one or more low speed storage devices, and the one or more high speed storage devices are configured to transfer data at a higher rate than the one or more low speed storage devices; and (col. 8, lines 21-30).  The tiers, which are distributed across a plurality of nodes (computers) include high, middle, and low tiers; the high tier comprises faster storage devices than the middle tier, which is in turn comprises faster storage devices than the low tier;
transmitting the [data] to the alternate storage location for storage (col. 17, lines 25-44).  Data is migrated (transmitted) from one tier to another tier at a location (alternate storage location);
wherein the alternate storage location is configured to store the [data] on a high speed storage device of the one or more high speed storage devices in response to a determination that the amount of time […] is less than a first age threshold defined by the storage policy (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  The data (backup) is migrated through the various performance tiers based on age policies defined for the tiers (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  Data in tier 0 that is older than one week (second age threshold) but less than one month old (first age threshold) is demoted to tier 1 (alternate storage location).

Muthirisavenogupal does not specifically disclose that the migrated data is a “backup”, does not specifically disclose that the storage policy is stored on each computer of the plurality of computers, and while it does disclose determining to migrate data based on an age threshold, it is an age threshold since access, not necessarily since creation.

Rodriguez discloses the following:
the storage policy is stored on each computer of the plurality of computers (Fig. 3, policy manager 326; col. 2, lines 51-67).  In a distributed storage system comprising a plurality of nodes, each respective node contains its own instance of an archive cluster application (storage policy) further comprising a storage manager, metadata manager, and policy manager, which collectively manage storage and archiving of data; accordingly, they are a “storage policy” that is stored on each node (computer);
backup data (Abstract).  The archive objects are backups;
the amount of time since the backup was created exceeding a first age threshold (col. 3, lines 3-19).  The threshold retention policies are based on time since creation of an archive (backup);
the amount of time since the backup was created is less than a second age threshold defined by the storage policy (col. 3, lines 3-19).  Archives are stored with metadata including a creation date (time since the backup was created) and policy settings which determine whether the archive can or cannot be migrated during a retention period from the time of creation.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal to keep storage policy information for backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration of Muthirisavenogupal to migrate based on time of creation, as in Rodriquez, rather than time of last access, because it would be applying known technique to improve a similar method in the same way.  Muthirisavenogupal discloses a method of migrating data according to a time since access.  Rodriguez discloses a similar method of migrating data after a time has elapsed, which has been modified in a similar way to the claimed invention, to track time since creation instead of access.  It would have been obvious to one having ordinary skill in the art at the time of the invention (AIA ) to use time of writing (creation) instead of 

Re claim 41, Muthirisavenogupal and Rodriguez disclose the method of claim 21, and Muthirisavenogupal further discloses that the alternate storage location is configured to store the [backup] on a low speed storage device of the one or more low speed storage devices in response to a determination that the amount of time […] is greater than or equal to the second age threshold defined by the storage policy (col. 15, line 62 to col. 16, line 9).  The data (backup) can be migrated from a middle tier (high speed storage device to a low tier (low speed storage device) after a time period (second age threshold) has passed.  Note: the limitation “second age threshold” lacks antecedent basis in claim 21.  Examiner interprets the second age threshold to be the time at which data is initially migrated from tier 1 to tier 2 (low speed storage device)

Rodriguez discloses the following:
backup data (Abstract).  The archive objects are backups;
the amount of time since the backup was created is greater than or equal to the second age threshold defined by the storage policy (col. 3, lines 3-19).  The threshold retention policies are based on time since creation of an archive (backup).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal to keep storage policy information for backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration of Muthirisavenogupal to migrate based on time of creation, as in Rodriquez, rather than time of last access, 

Re claim 42, Muthirisavenogupal and Rodriguez disclose the method of claim 41, and Muthirisavenogupal further discloses that the alternate storage location is configured to delete the [data] from the low speed storage device in response to a determination that the amount of time since the [data] was created is greater than a third age threshold defined by the storage policy (Fig. 15; col. 15, line 62 to col. 16, line 37).  The system has an even lower tier, tier 3, that data can be migrated to after yet another time period has passed (third age threshold).

Rodriguez discloses the following:
backup data (Abstract).  The archive objects are backups;
the amount of time since the backup was created is greater than a third age threshold (col. 3, lines 3-19).  The threshold retention policies are based on time since creation of an archive (backup).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal to keep storage policy information for backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date .

Claims 24-25 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Muthirisavenogupal in view of Rodriguez, further in view of Lee et al (US 20150347451 A1).

Re claim 24, Muthirisavenogupal and Rodriguez disclose the method of claim 21, and Muthirisavenogupal further discloses the alternate storage location […] comprising a low speed storage device of the one or more low speed storage devices, and wherein the alternate storage location is configured to store the [data] on the low speed storage device in response to a determination that the high speed storage device lacks sufficient storage capacity to store the backup (col. 17, lines 25-51).  The data is migrated from higher speed tiers to lower speed tiers based at least in part on a current tier becoming too full (lacking sufficient storage capacity to store).  

Rodriguez discloses that the data is a backup (Abstract).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal to keep storage policy information for backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application 

Muthirisavenogupal discloses that the storage system is distributed across a plurality of nodes (computers) (col. 4, lines 36-54), and data in the storage system can also be distributed across a plurality of tiers (col. 17, lines 25-44).  Accordingly, when data is migrated from one tier to another, it obviously could be migrated to any node in the distributed system, including a second node (second computer); however, since Muthirisavenogupal does not explicitly disclose this, in the interest of furthering compact prosecution, Examiner has provided Lee.

Lee discloses that the alternate storage location is a second computer of the plurality of computers comprising a low speed storage device (Figs. 4-5).  The data is moved or copied (transmitted) from one data node (first computer) to another (second computer).  Each node contains an SSD (high speed storage device) and an HDD (low speed storage device).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the migration of Muthirisavenogupal (combined with Rodriguez) to move data from one computer to another, as in Lee, because it would be applying a known technique to improve a similar device in the same way.  Muthirisavenogupal (combined with Rodriguez) discloses a method of transmitting data between tiers in a storage system distributed across a plurality of nodes.  Lee also discloses transmitting data between nodes, which has been improved in a similar way to the claimed invention, to move data from one device to another.  It would have been obvious to one having ordinary skill in the art to modify the tier migration of Muthirisavenogupal (combined with Rodriguez) to move data between nodes (computers), as in Lee, because it would yield the predictable improvement of allowing a computer to free up space by moving data to a different computer.

This limitation is indefinite, as noted above.  Examiner interprets it to mean that after a maximum age is exceeded, the method determines to transmit the data (backup) to an alternate location and delete the original (in the first computer).  The data (backup) is demoted from a higher tier (e.g. tier 0) on the original location (first computer) to an alternate location (e.g. tier 1 or 2) after a time period has been exceeded (maximum age) (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  Furthermore, when data is migrated, it is freed (deleted) from the original location (col. 7, lines 27-32).

Rodriguez discloses that the data is a backup (Abstract).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal (combined with Lee) to keep storage policy information for the backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).

	Re claims 38-39, Muthirisavenogupal, Rodriguez, and Lee disclose the methods of claims 24-25, respectively; accordingly, they also disclose computer readable media storing instructions implementing those methods, as in claims 38-39 (See Muthirisavenogupal, claim 8).

Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Muthirisavenogupal in view of Rodriguez, further in view of Fujino (US 7457925 B2).

Re claim 31, Muthirisavenogupal and Rodriguez disclose the system of claim 29, but do not specifically disclose each computer having a respective high speed storage device and a respective low speed storage device.

Fujino discloses that each computer of the plurality of computers comprises a respective high speed storage device of the one or more high speed storage devices and a respective low speed storage device of the one or more low speed storage devices (Figs. 4B and 5B).  The first and second storage control devices (plurality of computers) each contain at least two storage devices, one of which is faster than the other (high and low speed storage devices).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the distributed storage node/tiering system of Muthirisavenogupal (combined with Rodriguez) to have higher and lower tiered storage devices on each node (computer), as in Fujino, because it would be obvious to try that particular distribution.  While Muthirisavenogupal (combined with Rodriguez) does not explicitly state the correspondence between nodes and tiers in the distributed storage system, they must correspond in some manner.  There are a finite number of identified, predictable solutions for the distribution – 1) each node only contains storage from a single tier, 2) each node contains storage from at least one faster and at least one slower tier, or 3) different nodes can contain a different mix of a single tier or multiple different tiers.  One having ordinary skill in art could have pursued any of these distributions of tiered storage across the distributed nodes, with reasonable expectation of success.

Re claim 32, Muthirisavenogupal, Rodriguez, and Fujino disclose the system of claim 31, and Muthirisavenogupal further discloses wherein the [data] is stored on the respective storage high speed storage device of the first computer before being transmitted to the alternate storage location (Figs. 14-15; col. 15, line 62 to col. 16, line The data can be migrated from a top tier such as tier 0 (corresponding to high speed storage) before it is transmitted.

Rodriguez discloses that the data is a backup (Abstract).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal (combined with Fujino) to keep storage policy information for backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).

Re claim 33, Muthirisavenogupal, Rodriguez, and Fujino disclose the system of claim 32, and Muthirisavenogupal further discloses that the [data] is stored on the respective low speed storage device of the first computer before being transmitted to the alternate storage location (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  Alternatively, the data can be migrated from a middle tier such as tier 1 (corresponding to low speed storage) before being transmitted.

Rodriguez discloses that the data is a backup (Abstract).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal (combined with Fujino) to keep storage policy information for backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).

	Re claim 34, Muthirisavenogupal, Rodriguez, and Fujino disclose the system of claim 33, and Muthirisavenogupal further discloses that the instructions cause one or more processors to: determine that the [data] on the respective low speed storage This limitation is indefinite, as noted above.  Examiner interprets it to mean that after a maximum age (third age threshold) is exceeded, the method determines to transmit the data (backup) to an alternate location and delete the original (in the first computer).  The data (backup) can be demoted from a middle tier (e.g. tier 1) (low speed storage device) on the original location (first computer) to an alternate location (i.e. tier 2) after a time period has been exceeded (third age threshold) (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  Furthermore, when data is migrated, it is freed (deleted) from the original location (col. 7, lines 27-32).

Rodriguez discloses that the data is a backup (Abstract).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal (combined with Fujino) to keep storage policy information for backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).

Re claim 35, Muthirisavenogupal, Rodriguez, and Fujino disclose the system of claim 32, and Muthirisavenogupal further discloses that the instructions cause the one or more processors to select the [data] of the one or more [data] to determine whether the [data] should be moved to the alternate storage location based on an amount of time since the [data] was last analyzed or an order of the one or more backups associated with a time of creation (col. 15, line 62 to col. 16, line 9).  The data (backup) is determined to be migrated based on the amount of time since the data was last accessed (analyzed).

Rodriguez discloses that the data is a backup (Abstract).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data migration system of Muthirisavenogupal (combined with Fujino) to keep storage policy information for backups on each node, as in Rodriguez, because Rodriguez suggests that replicating the archive cluster application on each node provides a high level of reliability, such that if one node fails, another node can take over archive management (col. 2, lines 36-50).

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 21-22, 24-36, 38-39, and 41-42 filed on 12/14/2020 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING DOUBLE PATENTING REJECTIONS
1.	Examiner notes Applicant’s amended claims dated 12/14/2020; in view of the amendments, Examiner’s double patenting rejections have been rendered moot, and are accordingly withdrawn.

ARGUMENTS CONCERNING REJECTIONS UNDER 35 USC § 112(b)	
1.	Examiner notes Applicant’s amended claims dated 12/14/2020; in view of the amendments, Examiner’s previous rejections under 35 USC § 112(b) have been rendered moot, and are accordingly withdrawn.  However, it is noted that the amended claims raise new issues under 35 USC § 112(b) (see Examiner’s rejections above).

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 21, 29, and 36, Applicant argues that Fujino and Rodriguez fail to disclose “transmit[ing] the backup to the alternate storage location for storage, wherein the alternate storage location is configured to store the backup on a high speed device … [if] the amount of time since the backup was created is less than a [first] age threshold specified by the storage policy.”  In response, Applicant’s argument has been fully considered, but is moot in view of new grounds for rejection.  Examiner has provided new reference Muthirisavenogupal, which discloses performing a series of migrations between tiers (high/low speed storage devices) distributed across a plurality of nodes.  The migration is based on a plurality of time thresholds (first age threshold, second age threshold, etc); data can be migrated from tier 0 to tier 1 at an alternate location (high speed storage device) if the data is older than a second threshold, but not as old as a first threshold (Figs. 14-15; col. 15, line 62 to col. 16, line 9).  Furthermore, Rodriguez discloses both archive (backup) data, as well as using creation date rather than time of last access (Abstract; col. 3, lines 3-19).
Re claims 22, 24-28, 30-35 and 38-39, Applicant argues that the claims are allowable by virtue of their dependence on claim one of claims 21, 29, and 36, respectively.  As this is the sole argument made for allowability, Applicant is directed to Examiner’s comments regarding claims 21, 29, and 36 above, respectively.
Re new claims 41-42, Applicant is directed to Examiner’s rejections of claims 41-42 above.
All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 12/14/2020.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Per the instant office action, claims 21-22, 24-36, 38-39, and 41-42 have received an action on the merits and are subject to a final rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CRAIG S GOLDSCHMIDT/Examiner, Art Unit 2132